Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 1 of 16

Ms. Joni Robin, Esq.
114 North Alfred St.
Alexandria, VA 22314

 

| am writing in regards to the character of Retired Specialist Joshua Adam James. As his wife, | assure
you, no one knows him better. | have Known Joshua since 2007 when he was recently medically
discharged to Fort Benning after being injured overseas. His mouth was wired shut and | like to kid him
often that | liked him better that way. From the moment | met him, he remained close to my heart. We
remained close friends throughout the years and eventually began dating in 2014 and married in 2016.
| have had the pleasure of watching Joshua grow into the man he is today and | like to take some credit
for It (naturally). He was still so young when he was injured in Operation Iraqi Freedom and medically
retired. | have watched him grow from a 21 year old young man into a 33 year old father, husband and
business owner. The growth has been beautiful to be a part of. Joshua experienced everything as a
child meant to break him and he has always persevered and come back stronger.

In Florida, there was an older man who was always walking on a main highway near our home back and
forth to the grocery story. It always concerned Josh until one day he stopped and offered him a ride
home. Josh could not believe how far he was walking each time and took time to get to know him. Josh
has always gone out of his way to help our community members whether it be cleaning up after a
storm or helping clients of mine move into their new home. Even now Josh takes dinner to our elderly
neighbor across the street often, runs to the store for her when she asks and goes over to fix her
thermostat when she is cold.

When | became pregnant with our third child and was put on bed rest, Joshua quickly stepped up and
began working with a local pressure washing company. Eventually, he decided that it brought him joy
and he was good at it so he started his own company which has been a huge success!

It is my honor to be his wife! | am overwhelmed with pride at his military service as a combat Veteran
and Purple Heart recipient. His love for this country has never wavered and like many others before

him, he would still be enlisted if he were not injured. He is our Veteran, chef, provider and our
protector.

Warmest Regards,

Audrey James
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 2 of 16

To Whom it concerns,

My name is Angela Terrell. | am writing on the behalf of Spc. Joshua James. His wife assisted us in buying
our home when we moved to Arab. In the process our families connected and became close friends. We
can personally attest to the character and life of this man. He works hard for his family and community.
He has dropped what he is doing to come help us in our time of need even if it is as small as figuring out
why our car will not start. He is the main breadwinner for his family as a successful small business
owner. He has 3 children who need him, especially their 3 year old son, Wyatt, who does not
understand and constantly asks for his daddy.

Joshua and his family are active in their community with strong ties to the area. They are very involved
in their children's school and sports activities. Spc. James is not a risk to his community and his past
service to his community and country proves that. Please allow this Veteran to go home to his family.

Thank you,
Angela Terrell
Arab, AL
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 3 of 16

April 5, 2021

To whom it may concern,

Our family is writing on behalf of Josh James. Our family has known Josh and his family for many years.
In the years that we have known him he has always been respectful and a good person. His family is
very important to him. We became friends during a family day at the beach. Our families became quick
friends after that. He is a great worker and wonderful person to be around. Josh is a veteran who
served our country with pride and honor. To this day he loves his country and the beliefs we all hold
dear. Since we have known Josh his family has grown and it is quite wonderful to see the love and
family activities that he does all the time. His family and his community mean the world to him and it
shows in his day to day life. Josh is a great person business person as well. He built his business on his
own. He is a hard worker who would never hesitate to lend a helping hand to someone in need. Its few
and far between that you will find trustworthy people who are family oriented, we were lucky to have
met Josh and look forward to more times our families can connect. Please feel free to reach out if you
have any further questions.

Sincerely,

Dolebe ym Vonplt LO)

Adale Vanpelt
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 4 of 16

Ms. Joni Robin, Esq.
114 North Alfred St.
Alexandria, Va 22314

To whom it may concern,

Joshua James has been a good friend of mine for over 25 + years. We grew up together. The whole time
! have known Josh, I've known him to be an honorable, respectful and mindful individual. Throughout
our friendship | have witnessed Josh set aside his own priorities to help advanced the priorities and well-
being of others. His service to our great country is only one of many examples.

| would also ask anybody considering Josh's circumstances to consider the overwhelming support that
he has from his friends and family during these difficult times. The Goodner family, my family, considers
Josh a family member. We are absolutely devastated by all the negative and upsetting things said about
Joshua in the media. Joshua is known for being a hard-working, outstanding family man who is
dedicated to his family and his community.

Joshua's incarceration has caused his own family a great amount of pain and burden. It is incredibly hard
for Joshua's family without him around. | hear of Audrey and the children’s struggles nearly every day.
Joshua needs to be with his family so they can prepare for the journey ahead, together.

Thank you for your consideration,
Jeffery Goodner
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 5 of 16

April 4, 2021

To Honorable: Judge Amit Mehta

My name Mark James, I am the father of Joshua James.
| am writing this letter to you in support of my son and to attest as to his character.

Joshua James is loving husband to Audrey James and dedicated father to Alivia (14yrs), Quinton (11yrs),
and Wyatt (3yrs}. For him, family comes first.

Joshua is an entrepreneurial small business owner. His wife Audrey also assists with his business to
provide for their family. His business thrives on the honesty and integrity put forth by Joshua.
Throughout the community he lives in, he performs his services in many privet homes as well as many
commercial businesses that depend on his services because of his ethical behavior.

Joshua has volunteered his time to help strangers many miles from his home, on two different occasions
in the after math of Hurricane Erma and Hurricane Wilma.

Joshua has received the Purple Hart Medal from the United States Army. His life-threatening injuries
sustained while doing his duty, that he volunteered for, to defend and serve his country. | have never
heard one complaint or regret regarding the matter. He is a Hero in my eyes as well as many others.

Joshua is highly thought of and respected throughout his local community. He is honest, moral, and
dependable.

Please do not hesitate to contact me should you require any further information.

Thank You for your time,

Marktames Wok fom — aa |

Sacramento Ca. 95838
 

Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 6 of 16

Raphael Levy

Tavares, FL 32778

lam writing on behalf of Retired Specialist Joshua James. | have known the James Family since
2013.

Josh has always made himself available to assist when help was needed. From hanging the
Christmas lights on our office building to pressure washing my home prior to starting his own
pressure washing business. He is a hard worker and takes pride in his work. | have had the
opportunity to spend time getting to know Josh over the years at office parties, dinners out
together and our homes.

| have watched their family grow from 4 to 5 when they welcomed their third child,

Josh likes to stay busy. In his free time he enjoys kayak fishing, gardening, canning foods and
volunteering his time to provide disaster relief when needed. He is a doting father, loving
husband and breadwinner of his family as a successful small business owner. Josh sacrificed
himself in service to his country and those he Joves. He received the Purple Heart medal for his
sacrifices and injuries during Operation Iraqi Freedom. Josh loves this country and his family. |
am grateful to Josh for his service to our county and his continued service to the community.

Thank you for taking the time to read this letter.

Raphael William Levy

 
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 7 of 16

Poirier, James E RN

Palm City, FL. 34990

To ALL,

| have known Mr. Joshua James for approximately 8 years.

| know Mr. James to be an Honorably Discharged US Army Soldier, recipient of a Purple Heart while
serving our Country in Iraq.

Married to Audrey in 2016, father of 3 children. Loving husband/father.

Volunteer, assisting damaged communities in Florida, Texas and Alabama on several occasions post
hurricane damage.

Entrepreneur, creating Pro Hydro in 2017. Providing power washing/cleaning service to commercial and
residential clients.

| know Mr. James to be of honorable character.
lam an RN since 1986, also an honorably discharged veteran from the US Army.

Please feel free to contact me with any questions/concerns.
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 8 of 16

4-4-2021
Your Honor,

My name is Jonathan Creel. | first met Josh at a mutual friend’s house at a gathering around the
end of 2019. After we were introduced, we sat and chatted as a small group for a few hours where he
talked with us about where he was from, how he’d met his wife, his children, and how they had ended
up in Arab, AL. He talked at length about his time in the Armed Services, how he was injured and all the
challenges he faced during his recovery.

A few weeks after we’d met, | asked Josh about his business and what all services he offered. He
came over, provided me with a quote, and we set a date for him to come complete the job. He showed
up promptly, did the work with great professionalism, and we discussed some future work that I’d
planned to hire him for. Again, we chatted for a while, and he talked about how proud he was to be a
veteran and able to own and operate his own business. | was extremely pleased with his work and
recommended his business to anyone who had a need for his services.

During the times that Josh and | have chatted in person and via texts, all he has ever struck me
as is a hard worker, loving husband, and devoted father. He enjoys gardening, baking breads, and
making homemade salsa. He is the kind of man that would help a stranger in need without a second
thought. | feel that people like that are vital pieces in a community, and | feel that our small town is
fortunate to have Josh a part of it.

Thank you,

Jonathan Creel
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 9 of 16

Ms. Joni Robin, Esq.
114 North Alfred St.
Alexandria, Va 22314

My name is Pierce Parker and | have known Joshua James for several years since he and his family
moved to Daphne, Alabama from Florida to run his business, American Pro Hydro Services. He is a fellow
Soft Wash & Pressure Wash business owner, so we kicked it off rather easy. | own and operate
SoftWasherz located in Daphne, Alabama. Since day 1 Josh has been a quality person to be around and
share ideas and enjoy company with. When he lived in Daphne we would attend Chamber of Commerce
gatherings and enjoy the networking opportunities and festivities.

Josh is also a United States Armed Forces Veteran who dedicated his life to serving our country and that
was also a big deal to our friendship as | am currently serving Active Duty in the United States Coast
Guard as Mission Systems Operator on the HC-144 platform patrolling the Gulf of Mexico and other
areas of responsibility. Josh bleeds red, white, & blue and is loyal to his country and his community
every day of the week at every hour.

| have seen Josh also mentor younger guys in our industry such as Parker Langan in Mobile, AL as he
started up his business Caliber Soft Wash. He is a senior in high school doing well with his business. | am
very confident that Josh contributed to a lot of Parker’s success due to his mentorship. All in all, Josh is
quality individual, patriot, veteran, business owner, father, husband, community leader, Good Samaritan
and a follower of Christ. | have no reservations when it comes to Joshua James.

Sincerely,

Pierce Parker
Daphne, AL
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 10 of 16

3/10/2021
Dear Honorable Judge,

| am writing on behalf of Joshua James and the charges against him pertaining to the capital riots. | have
known the James family since their arrival in Arab, AL approximately 19 months ago. Since living in Arab,
Mr. and Mrs. James have become valuable members of our community. They have three children and
are active in the school system as they are involved with their children’s academic and athletic activities.
Mr. James has begun a small business here and often helps veteran residents as he himself has
sacrificed and setved our country. As a citizen of Arab and a nearby neighbor, neither my family nor |
feel that Mr. James is a threat to our community, state, or country. | ask that you please consider his
excellent character in determining any sentencing that you give.

Thank you for your time and consideration,

JoAnna Shipp
Arab, AL resident
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 11 of 16

3-10-21

Dear Honorable Judge

1am writing you today in regard to Joshua James. I’ve known Mr. James several years and his wife much
longer. He and Audrey have three children that are involved in school activities and involved in
community activities. Joshua has started his own business; Audrey is a realtor and they both are striving
to be an asset to the community. Joshua has helped numerous vets with house repair and using their
pressure washing business to better others’ lives. As a friend and neighbor, | feel confident that Mr.
James and his family are of no danger to me, my family or our country. Please consider his excellent
military service pertaining to his family and community as you determine your decision.

Sincerely,

Jane Black Cullman ALABAMA
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 12 of 16

March 3, 2021
Dear Honorable Judge(s),
First, | must thank you for your public service to our wonderful nation.

iam writing to urge the leniency of Joshua James. | have been a lifelong friend of his wife since
elementary school days. | have known them to be a family of great character. Joshua served his country
proudly and even earned a purple heart. He is a hard-working father, small business owner, and loves
his family dearly. He is an actively involved father in the lives of his three children who love him dearly.
| feel no threat at all from Joshua James and find him to be an upstanding man. | am happy that he is
married to my lifelong friend and is a neighbor of mine. Please be lenient towards him and remember
his character, his wife, and his children. Thank you.

Carla Murphy

Life long friend of Audrey James
Resident of Arab, Alabama
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 13 of 16

Sarah Levey

me

2 Sree
Fairhope, Alabama 36532

March 31, 2021

Re: Joshua James

To Whom It May Concern:

My name is Sarah Levey and I am the owner/editor of The Southern Atelier here in Fairhope,

Alabama. It is an honor for me to write this character reference for Joshua James as a family
triend.

I met Audrey James, Joshua’s wife, three years ago and shortly after I met Joshua at a
community fundraising event and eventually came to know and love the entire James family,
including their three young children, Alivia, Quentin and Wyatt. From my interactions with
Joshua, I can tell you that he loves his wife and children and is devoted to their well-being.

In the three years | have known Josh, he has proven to be of fine and respectable character. |
respect Joshua as a man who served and sacrificed for our country, a man who loves his family,
and a man who works hard to provide for his family financially.

I hope this letter has given you some insight into Joshua’s good character. Thank you for your
consideration in this matter.

Sincerely,

 

    

Sarah Levey

 

 
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 14 of 16

From the desk of

Anthony P Hernandez

March 23, 2021

Anthony P Hernandez
Dock Options Inc.

Leesburg, FL 34788
To whom this may concern:

lam writing this on behalf of Joshua James, who is currently being held in custody facing criminal
charges. | have known Joshua for approximately 17 years now. We both grew up together in San Jose
California. We attended school together and played as young men do. Joshua has always been a
contributing member of society and placed others before himself. Even as a young child he was always
willing to help others that were in need. We went on separate paths for a period time during the recent
war, when we both enlisted in military. He went into the Army and | in the Marines. We both are
combat wounded veterans with distinguished honors. Since being out of the military Joshua has been a
positive and active member of every community he has lived in. He routinely helps with school functions
that his children attend, helps with church functions and does a great deal of community service in the
neighborhoods that he has lived in. | strongly believe not only that Joshua is not a criminal but definitely
not a threat to anyone. | would ask that all of this be considered in respect to the upcoming bond
hearing for Mr. James. Thank you for your time.

Sincerely yours,

Anthony P. Hernandez
Case 1:21-c

r-00028-APM Document 142-2 Filed 04/06/21 Page 15 of 16

| Jo Luham iA a Conte;

{

|

 

an ot wanlacl Go wrt lo

fee’ os | fo wi argh
gate Pees = ae
ne etl

bs hie Ce Conrmnil

Ot Oe te 2
Ne peocks 15 be han

ae SES Lupe Y Ohilhien .
oe rave been ue phe Preaairn

Warr Pome. Mar Jems Ce

Qe Ww UL Lerrems
or aos hic > oon Ll hao goght
OW ao

Wren D Barngille Neork fo Jee fee,

UN unto Jue Dracs2r of 5

LN ple Son WCQ; coll foo , Qenn.
AY ARIAL OK Seo a NDB Lk_o rNyvom
Ch ee Naess Wack Moy YU fatter
LY La V4 Huw band. BoPh are OAL
Gemuunely Gueat | oe

2
Case 1:21-cr-00028-APM Document 142-2 Filed 04/06/21 Page 16 of 16

; Cie alt unr (LL0 oblenae
U Woe LD COM tamdena,

Yrdis dive y Aniindnen oan
hor CMAN ee,

cm ee

! Sorte ND 1A, our Leng
3 an Ddeadines eS f

xd pickin Se wy

Hr ano
| {3 athe. Ste be a
prt |, ea
